IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 367 WAL 2015
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
SHAWN LAMAR BURTON,                         :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue is:


      Does Superior Court’s published en banc decision contravene established
      precedent in concluding a hearing was necessary to determine whether
      [R]espondent acted with due diligence in invoking the after-discovered facts
      exception to [the] time bar by (1) creating an exception for pro se petitioners to
      the long-standing rule presuming that publicly available information cannot be
      deemed unknown for purposes of 42 Pa.C.S.A. § 9545(b)(1)(ii) where a petition
      has been filed beyond 60 days of the date the information entered the public
      domain, and by (2) shifting the burden of pleading and proof to the
      Commonwealth under such circumstances?


       Justice Donohue did not participate in the consideration or decision of this
matter.